Citation Nr: 1114781	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran originally requested a personal hearing before a member of the Board, seated at the RO.  This request was withdrawn in January 2011, however, prior to any such hearing being held.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Competent evidence has been presented establishing a current diagnosis of bilateral hearing loss due to acoustic trauma sustained during active military service.

2. Competent evidence has been presented establishing a current diagnosis of tinnitus due to acoustic trauma sustained during active military service.





CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred as a result of military service, and service connection is thus warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).

2. Tinnitus was incurred as a result of military service, and service connection is thus warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Use of 38 C.F.R. § 3.385 to define a disability under 38 U.S.C.A. § 1110 as it pertains to hearing loss has been recognized by the Court as a reasonable interpretation of the statute.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran contends he was exposed to multiple acoustic trauma during military service, including gun fire and engine noises.  He served on a variety of naval vessels in the Pacific theater during World War II, including a PT boat, and was not given hearing protection.  In support of his claim, he has also provided buddy statements from fellow sailors, who confirm they were exposed to prolonged acoustic trauma as part of their duty.  The Veteran's service treatment records are silent for any indications of hearing loss, tinnitus, or acoustic trauma, and his hearing was within normal limits on his March 1946 service separation examination.  After service, the Veteran did not seek or report treatment for hearing loss or tinnitus for many years following service separation.  He did, however, seek service connection immediately after service for a fungal infection of the ears.  This claim was denied by VA in April 1946.  

More recently, the Veteran has undergone private audiological examination, and a current diagnosis of bilateral hearing loss, slightly worse on the right, was confirmed.  According to a September 1997 private audiological consultation report, the Veteran sought treatment at that time for a loss of hearing on the left following an airplane flight; a history of military noise exposure was also noted.  On physical examination, both ears were normal in appearance, but hearing loss was present bilaterally.  The final diagnosis was of hearing loss, moderate to severe.  

The Veteran was afforded a VA audiological examination in May 2006.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
70
95
LEFT
15
45
45
55
70

The average pure tone threshold was 64dBs in the right ear and 54dBs in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Due to the length of time between the Veteran's alleged acoustic trauma during military service and when he first reported onset of bilateral hearing loss and tinnitus, it was less likely than not that these disabilities were related to military service, according to the examiner.  Additionally, the VA audiologist suggested the Veteran's hearing loss and tinnitus were the normal result of the aging process.  Finally, the examiner noted the Veteran worked in a lumber yard for many years following service, and likely experienced noise exposure in that environment.  Following the submission of the 1997 private treatment record by the Veteran, the VA audiologist wrote an October 2006 addendum to the May 2006 examination report, confirming the prior May 2006 etiological opinion.  

Also received was an October 2007 private audiological evaluation letter from Sally A. Pesco, M.S.  She stated the Veteran had current bilateral hearing loss and tinnitus, and that these disabilities were likely the result of acoustic trauma sustained during military service.  Although the Veteran's hearing loss and tinnitus were not noted on his service separation examination, such disabilities can manifest years later following the initial injury, and can have such gradual onset that they are not noticed for many years.  She also noted that the Veteran stated he had very little acoustic trauma exposure following service; while he worked in a lumber yard following service, he generally worked in sales, and was in the office most of the time, away from the noise of the yard itself.  

After considering the totality of the record, the Board finds the evidence to be in relative equipoise.  The Veteran's service records confirm his service aboard various naval vessels during World War II, which presumably involved such acoustic trauma as gun fire and engine noises, as claimed by the Veteran.  Service personnel records also confirm service aboard a PT boat, as he has stated.  He has also presented both private and VA medical evidence confirming a current diagnosis of bilateral hearing loss and tinnitus.  As noted by the VA audiologist in 2006, the Veteran did not manifest hearing loss or tinnitus until many years after military service; nevertheless, as explained by the private audiologist in 2007, acoustic trauma sustained during military service could take years to develop to a degree which would be noticed by the Veteran, and recognized as a disability by VA.  As the Board finds the evidence to be in relative equipoise, the benefit of the doubt is to be afforded the claimant pursuant to 38 U.S.C.A. § 5107(b), and service connection for bilateral hearing loss and tinnitus is therefore warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for hypertension.  Review of the claims file indicates the Veteran has been treated in the recent past for various cardiovascular disabilities at a private facility, the Santa Cruz Medical Clinic.  Apparently, these treatment records were presented to VA at one time, as an April 2006 VA clinical notation indicates the VA examiner "received outside records from Santa Cruz med clinic" and includes a discussion of these records.  Review of the file does not, however, indicate these records have been associated with the claims file.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, a remand is required to obtain these records.  As these records are private, the Veteran's cooperation is required to obtain them.  In the alternative, he may obtain and submit them to VA himself, or provide VA with full contact information and written authorization for VA to obtain them on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the specific name, address, and approximate dates of treatment for the private Santa Cruz medical clinic which treated him for his hypertension or any related cardiovascular disability, as well as any other private medical provider who treated him for these disorders.  When the requested information and any necessary authorizations have been received, the RO should attempt to obtain copies of all pertinent records which have not already been obtained.  The Veteran may also directly obtain and submit this evidence to VA on his own behalf.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


